Evans, Judge.
On certiorari, the Supreme Court has held in Chilivis v. Dixon, 234 Ga. 703 that the curing of tobacco is not an essential part of the harvesting process. Our decision in Blackmon v. Dixon, 134 Ga. App. 184 (213 SE2d 513) is therefore vacated and set aside, and the opinion and decision of the Supreme Court is substituted.
However, it is a matter of common knowledge that the growing of tobacco and the picking of tobacco accomplishes nothing. The tobacco must be cured before it has any value. Curing is therefore an essential part of harvesting the tobacco and no tax should be assessed in this case.
We therefore bow to the ruling of our learned Supreme Court Justices, as the law says we must do. We know they have carefully studied the record, the law, and the facts, before rendering this decision which reverses the Court of Appeals.
But we are completely mystified and baffled as to how' they arrived at such a decision, and we are most grateful that the law does not require that we agree that the Supreme Court is right. We bow and yield to their decision as did Mary, Queen of Scots, a moment before the axe-man brought down the blade. History says that her lips, even after her head was completely separated from her body, continued to form words of prayer. What those words were is not recorded, but perhaps they were "Forgive them — they know not what they do!” The lower court is, accordingly, reversed.

Judgment reversed.


Deen, P. J., concurs. Stolz, J., concurs in the judgment only.

W. P. Strickland, Jr., for appellee.